
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10 (t)


Summary of Compensation Arrangements with Executive Officers
dated as of January 22, 2008

        The following summarizes the current cash compensation and benefits
received by the Company's Chief Executive Officer and its other four most highly
compensated executive officers (the "Named Executive Officers") as of January 1,
2008. It is intended to be a summary of existing oral, at will, arrangements,
and in no way is intended to provide any additional rights to any of the Named
Executive Officers.

Base Salaries

        The executive officers of the Company serve at the discretion of the
Board of Directors. The Compensation Committee of the Board (the "Committee")
reviews and determines the salaries that are paid to the Company's executive
officers, including the Named Executive Officers. The annual base salaries as of
January 22, 2008 are as follows:

R. Randall Rollins, Chairman of the Board   $ 900,000 Gary W. Rollins,
President, Chief Executive Officer and Chief Operating Officer   $ 1,000,000
Harry J. Cynkus, Chief Financial Officer and Treasurer   $ 450,000 Michael W.
Knottek, Senior Vice President and Secretary   $ 415,000 Glen Rollins, Vice
President   $ 680,000

        The Named Executive Officers are also eligible to participate in the
Company's regular benefit plans and programs, as described below. Compensation
paid or earned during fiscal 2007, is included in the Company's 2007 Proxy
Statement.

Cash Incentive Plan

        All of the executive officers of the Company are eligible to participate
in the Plan, at the discretion of the Compensation Committee. Bonus awards under
the Plan provide participants an opportunity to earn an annual bonus in a
maximum amount of 80% of base salary (proposed to increase to 100% of base
salary for 2008, subject to stockholder approval) or $2 million per individual
per year, whichever is less.

        Whether a bonus is payable, and the amount of any bonus payable, is
contingent upon achievement of certain performance goals, which are measured
according to one or more of the following three targeted financial measures:
revenue growth, pretax profit plan achievement, and pretax profit improvement
over the prior year.

        Unless sooner amended or terminated by the Compensation Committee, the
Plan will be in place until April 22, 2008. A new plan is subject to stockholder
approval.

        Messrs. Knottek and Cynkus also participate in the Company's Home Office
Plan. Under the Home Office Plan, participants receive an opportunity to earn
bonuses based on certain key operating initiatives and customer service survey
results. The Home Office Plan is implemented through the annual grant of
individual bonus opportunities as described above.

Stock Options and Other Equity Awards

        The Named Executive Officers are eligible to receive options and
restricted stock under the Company's stock incentive plans in such amounts and
with such terms and conditions as determined by the Committee at the time of
grant.

1

--------------------------------------------------------------------------------



Automobile Usage

        The Company provides an automobile or automobile allowance to its
executive officers.

Airplane Usage

        The Company requires the Chairman and President & CEO to use Company
aircraft for all travel whenever practicable for security reasons. The Company
also makes a payment to its eligible executives in the form of a gross-up for
taxes due for this airplane usage.

Other Benefits

        The Named Executive Officers also participate in the Company's regular
employee benefit programs, which include a defined benefit retirement plan, a
401(k) plan with Company match, group medical and dental coverage, group life
insurance and other group benefit plans. They are also provided with additional
life insurance benefits, as well as long-term disability. The Named Executives
Officers are also eligible to participate in the Company's deferred compensation
plan.

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10 (t)

